Citation Nr: 0434103	
Decision Date: 12/28/04    Archive Date: 01/05/05	

DOCKET NO.  94-16 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	T. J. Reed, Attorney-At-Law



WITNESSES AT HEARINGS ON APPEAL

The veteran and his mother


INTRODUCTION

The veteran had active military service from July 1976 to 
June 1979.

This appeal originates from a claim filed by the veteran in 
August 1992, and initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wilmington, Delaware, which denied entitlement 
to service connection for an acquired psychiatric disorder.  
The veteran testified before the undersigned at a hearing in 
Washington, DC, in May 1997.  Following that hearing, the 
appeal was remanded for additional evidentiary development, 
including the collection of additional evidence and the 
conduct of a VA examination.  On remand, the RO collected all 
of the evidence requested, except that the veteran failed to 
respond to the request that he identify the psychiatrist he 
testified advised him to cease his post-service employment, 
so that individual could not be contacted or any associated 
medical records collected.  The veteran was provided the 
requested examination.  Accordingly, the Board now finds that 
all development requested in its earlier July 1997 remand has 
been completed as far as possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).

It has been a lengthy period since the Board's earlier 
remand, and a review of the claims folder reveals that the 
principal reason for this delay is the fact that the veteran 
was first diagnosed with multiple sclerosis (MS) in January 
1998, and that he and his representative advanced a claim for 
service connection for this disorder which resulted in an 
additional hearing being conducted at the RO in May 2000, and 
additional evidentiary development including VA examinations.  
In October 2000, based principally upon evidence from a VA 
neurological examination that episodes of dizziness, near 
passing out, and syncope in November 1978 and urinary 
dysfunction in May 1979, while the veteran was still in 
service, constituted a possible onset of symptoms of MS 
initially diagnosed in 1998, the RO granted service 
connection for MS and assigned a 100 percent evaluation 
effective from January 1998.  An earlier effective date for a 
compensable evaluation for MS was granted at 30 percent from 
August 1992 in a May 2002 rating decision.  The veteran has 
also been found entitled to special monthly compensation 
under 38 U.S.C.A. § 1114(l) based upon the need for regular 
aid and attendance of another individual.  Subsequent to his 
award of retroactive award actions, the veteran requested an 
accounting be performed to ensure that his awards had been 
accurately calculated.  The requested audit was provided by 
the VARO in Philadelphia in November 2003.  After these other 
matters were addressed, the veteran's claim for service 
connection for an acquired psychiatric disorder was again 
addressed in a supplemental statement of the case issued in 
June 2004.  The veteran subsequently requested another Board 
hearing by video conference which was scheduled for August 
2004 but this hearing was later cancelled.  The case is now 
ready for appellate review.  

The related issue of entitlement to service connection for a 
major depressive disorder, secondary to or aggravated by 
service connected MS, as addressed in the remand portion of 
the decision below is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Although the veteran did receive a single psychiatric 
impression of PTSD in a VA examination conducted in December 
1997, the predominant psychiatric diagnosis confirmed in 
multiple psychiatric examinations is major depressive 
disorder, and the Board concludes that there is not a valid 
diagnosis of PTSD.  

3.  An acquired psychiatric disorder was not incurred during 
service, a psychosis was not manifested to a degree of 
10 percent or more within one year after service separation, 
and a major depressive disorder is first shown by competent 
clinical evidence some 10 years after service, and this 
psychiatric disorder is not competently related to any 
incident, injury or disease of active military service.  




CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated in active military service nor may such disorder 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will notify claimants and representatives of 
the evidence necessary to substantiate claims, and to make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate claims.

A review of the claims folder reveals that this claim was 
initiated and first denied by the RO long before VCAA was 
enacted.  However, it is clear from a review of the file that 
during the lengthy pendency of this appeal, every effort has 
been made to collect all evidence relevant to the veteran's 
claim, the veteran has been provided multiple personal 
hearings, he has had the opportunity of submitting multiple 
assemblages of evidence and argument, he has been provided 
multiple VA psychiatric examinations, he has been provided 
the laws and regulations governing the disposition of his 
pending claim, and has been provided the reasons and bases 
supporting multiple administrative decisions.  

Prior to the appeal being returned to the Board, the veteran 
was specifically provided notice of the enhanced duties to 
assist and notify by the RO with respect to VCAA in April 
2004.  He was specifically notified of the evidence that it 
was still necessary that he submit or identify by proper 
completion of medical release forms.  He was informed of what 
evidence VA was responsible to collect.  He was informed of 
the evidence necessary to substantiate his claim.  He was 
also offered any assistance he might require in obtaining 
evidence necessary to substantiate his claim.  The veteran 
was subsequently informed of the regulations implementing 
VCAA in the subsequently issued supplemental statement of the 
case in June 2004.  This case was in fact remanded by the 
Board in 1997 for the conduct of additional evidentiary 
development and, again, it is noted that the only evidence 
uncollected as identified in that remand was evidence that 
was necessary for the veteran to provide relevant identifying 
data of a psychiatrist who he testified had treated him some 
four years after service.  The veteran failed to respond and 
in the absence of that data, VA is without the ability to 
proceed further with respect to that specific evidence.  With 
that single exception, it is apparent that all available 
service medical records and records of the veteran's private 
and VA treatment have been collected for review.  There is no 
evidence on file indicating, nor does the appellant report 
that there is any additional relevant evidence which has not 
been collected for review.  

The Board finds that there is no reasonable likelihood that 
any additional relevant evidence is available for collection 
and review.  The Board also finds that the appellant was 
clearly advised of the evidence he must submit and the 
evidence which VA would collect on his behalf, and that the 
duties to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
for a psychosis shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Prior to March 2002, service connection for PTSD required 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence established 
that the veteran engaged in combat with the enemy and that 
the claimed stressor was related to that combat, the 
veteran's lay testimony alone might establish the occurrence 
of the claimed inservice stressor, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the stressor as claimed was consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  38 C.F.R. § 3.303(f).

After March 2002, service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, certain additional provisions apply to such 
stressors.  38 C.F.R. § 3.304(f).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatologies shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin.  Personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation relative to allowances of VA 
compensation.  38 C.F.R. § 3.303(c).

Facts:  The service medical records do not contain any 
complaint, finding, treatment, or diagnosis of an acquired 
psychiatric disorder at any time during service.  In 
September 1978, the veteran complained of vomiting, loss of 
appetite and weakness for four days.  An examination was 
essentially negative and the impression was an upper 
respiratory infection.  Two days later, similar complaints 
were again followed by a medical impression of a flu syndrome 
or acute upper respiratory infection.  In October 1978, it is 
noted that the veteran was a self-referral seeking support 
for a humanitarian reassignment and it was noted that he 
would be provided psychological testing.  No action was 
recommended.  The reports of such testing are not included in 
the records.  In November 1979, the veteran was removed from 
the personal reliability program (PRP), in which he and other 
law enforcement personnel were required to be maintained, to 
continue in their military occupational duties.  In November 
1978, the veteran complained of dizziness, and almost passing 
out, and lightheadedness with no appetite for 4 or 5 days.  
The assessment was a viral syndrome.  Later that month, the 
veteran made similar complaints which he related to an 
incident which had occurred earlier at Pease Air Force Base 
after which he had been reassigned to his current location at 
McConnell Air Force Base.  The veteran was tense and anxious 
and somewhat agitated.  There was no overt indication of 
cognitive process dysfunction, impairment of memory or 
abstraction.  There was no finding or diagnosis made at this 
time.  The veteran's May 1979 physical examination for 
service separation recorded that he was psychiatrically 
normal.  There was also a specific finding that there were no 
mental or physical defects present which would warrant action 
under Air Force Manual 35-4.  In completing a report of 
medical history at the time of this examination, the veteran 
did note headache, indigestion, recent loss or gain of weight 
and frequent trouble sleeping, but he did not note depression 
or excessive worry, loss of memory or amnesia, nervous 
trouble of any sort, or periods of unconsciousness.  

Service personnel records indicated that the veteran was 
separated prior to the expiration of his ordinary enlistment 
for cause.  The basis of his proposed separation was 
apparently a single report by an unidentified individual that 
he had been observed smoking marijuana on base on two 
occasions.  The veteran was subsequently offered an 
opportunity to participate in a service drug rehabilitation 
program, but he refused.  The veteran was notified of his 
right to be represented by military counsel and his right to 
have his proposed discharge heard before a board of officers, 
should he choose to dispute such discharge.  The veteran 
waived his right to such formal hearing in exchange for 
receipt of a general discharge.  The veteran's performance 
appraisals during his period of active service reflect mostly 
excellent ratings and solid work performance.  

Following service, the evidence indicates that the veteran 
successfully attended a police academy followed by some four 
years of service as a State correctional officer.  He appears 
to have satisfactorily completed such training and performed 
the duties of correctional officer during this period.  The 
veteran ceased working as a correctional officer by 
submitting a voluntary resignation.  

In the first year after service in January 1980 when the 
veteran filed his initial VA compensation claim, he did not 
claim or report suffering from any form of acquired 
psychiatric disorder.  A psychiatric consultation in August 
1982 noted a narcotic drug addiction.  Records of the 
veteran's private hospitalization in January 1984 include 
diagnoses of a mixed personality disorder, and multiple drug 
dependence.  Records of the veteran's examination at the Kent 
County Mental Health Center from December 1989 to November 
1991 include various diagnoses of dysthymia, major 
depression, and alcohol abuse.  Records from the Milford 
Memorial Hospital in January 1992, include a diagnosis of 
dysthymic disorder.  A Delaware Disability Determination 
report of December 1992 included diagnosis of an anxiety 
disorder with panic attacks, and a paranoid personality 
disorder.  

The veteran was first examined by VA in January 1993.  In 
providing his past history, the veteran reported working from 
1980 to 1984 as a correction officer, and that in 1984 he was 
compelled to resign by a private psychiatrist who recommended 
such action because he could not work in "that place any 
longer because of stress."  The diagnoses were major 
depression with mood incongruent delusions, and paranoid 
personality.  The veteran was later hospitalized with a VA 
medical center in October and November 1993.  The discharge 
summary from that hospitalization includes the veteran's 
report of significant stressors of "homelessness, as well as 
severe financial stressors."  There was a history of 
depressive symptoms lasting greater than two years.  The 
veteran also reported being upset about incidents which 
occurred during service and the method of his service 
separation.  Mental status included symptoms of depression 
but there was no evidence of psychosis or thought disorder 
and cognitively he was intact.  The diagnoses were dysthymic 
disorder, borderline personality disorder, adjustment 
disorder with depressed mood, and anxiety disorder not 
otherwise specified.  

In December 1997, the veteran was provided another VA 
psychiatric examination.  The doctor provided a detailed 
report of events during service as provided by the veteran.  
The veteran reported that while working in law enforcement he 
discovered supervisors were using illegal drugs and that he 
reported his discoveries to the Air Force Office of Special 
Investigations (OSI), and he believed other law enforcement 
personnel discovered this fact and that he was at risk as a 
result.  The veteran reported that this is when his problems 
with sleeping and his "major depression" (quotes in original) 
started.  He reported being transferred to another Air Force 
Base for his own protection, but that he had additional 
difficulties at this base as well.  He reported being posted 
as security to guard the area of a nuclear accident for a 
period of four days without sleep.  He reported requesting a 
humanitarian reassignment which was denied.  He was later 
discharged for cause for reasons with which he disagreed, but 
when offered a board of officers to dispute the findings, the 
veteran declined his opportunity to be heard.  He reported 
working for the Delaware Department of Corrections where he 
was named an outstanding officer in his cadet class.  He 
reported that in 1984 after receiving a letter from the 
service department indicating that he had limited potential 
for Air Force service, he "snapped" (quotes in original) and 
was admitted to a private hospital.  The report stated that 
"it was at this point that the depression became more serious 
for nearly 20 years."  It was noted that the veteran had 
received previous diagnoses of being manic-depressive, 
dysthymic disorder, and major depression.  The veteran 
reported having nightmares regarding his experiences during 
service.  The impression from examination was PTSD (service 
experience but not combat related) and bipolar disorder by 
history.  There is nothing in this report of examination 
which indicates that this physician had access to or actually 
reviewed the veteran's extensive claims folder.  

In March 1999, the veteran was provided another VA 
psychiatric examination.  It is clear from this examination 
report that the doctor had access to and reviewed the 
veteran's extensive claims folder, including review of all of 
the veteran's previous psychiatric evaluations, both private 
and VA.  The physician discussed details of entries in the 
veteran's service medical records, including the several 
episodes discussed above where the veteran had complained of 
headache, sleep disturbance, loss of weight and decreased 
activity.  He did not, however, report the impressions 
following all but one of these entries which indicated that 
the symptoms were clinically attributed to upper respiratory 
infection or flu syndrome.  This physician thereafter wrote 
that the veteran suffered not only with vague somatic 
symptoms but possibly some of these symptoms might be 
considered "depressive equivalents" (quotes in original).  
The diagnoses from examination were major depressive disorder 
with paranoid features, and there was no diagnosis for 
personality disorder.  

In March 1999, the veteran was also provided a VA 
neurological examination in conjunction with his then-pending 
claim for service connection for MS.  Again, the claims 
folder was available and reviewed by the examining physician.  
It was noted that the veteran was first diagnosed with MS in 
January 1998.  Follow-on VA outpatient treatment records 
include a neurological consultation in July 1999 which 
concludes that the veteran had MS symptoms onset during 
service with multiple episodes of dizziness, near passing out 
and syncope and urinary dysfunction.  This later opinion was 
the basis for the veteran's later award of service connection 
for MS.  

The Board notes that the veteran has provided sworn testimony 
at hearings at the RO in April 1993, November 1994, and May 
2000, and before the undersigned in May 1997.  Additionally, 
the veteran has submitted numerous written statements with 
various attachments of service medical and/or personnel 
records, VA and private treatment records, and excerpts or 
copies of medical journal articles in the field of 
psychiatry.  The Board has considered all of the evidence 
included in the veteran's sworn testimony and in his written 
submission.  Complete details of this evidence will not be 
repeated here.  The veteran has consistently argued that he 
experienced stressful events during service and that he was 
treated unfairly during service and that he first manifested 
symptoms both of PTSD and of depression during service.

Analysis:  First, the Board finds that a preponderance of the 
evidence is against a finding that the veteran has a valid 
diagnosis of PTSD, whether related to service or otherwise.  
While the veteran received a psychiatric impression of PTSD 
in his VA examination of December 1997, there is no 
indication that the VA physician who conducted this 
examination had access to or actually reviewed the veteran's 
extensive medical record as contained in his claims folder.  
It appears from this report of examination that the basis for 
this physician's diagnostic impression was solely based on 
history provided by the veteran alone.  Other than a single 
sentence noting that the veteran had received other 
psychiatric diagnoses, this examination report contains no 
discussion of the other extensive psychiatric evidence on 
file.  Accordingly, the psychiatric impression of PTSD 
contained in this report appears to be based solely upon a 
single interview with the veteran which forms an inadequate 
foundation for such impression, especially when the clear 
preponderance of the evidence of record supports a conclusion 
that the veteran's predominant psychiatric diagnosis is major 
depressive disorder.  

Aside from the earliest psychiatric findings regarding 
substance abuse, the earliest acquired psychiatric disorder 
was a diagnosis of dysthymia from a private hospital in 1989.  
There follow multiple psychiatric diagnoses from both 
hospitalization and VA examination of major depressive 
disorder which includes nearly identical signs and symptoms 
of dysthymia as recognized in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  The Board finds more evidentiary value 
in multiple diagnoses of a major depressive disorder, 
diagnoses which resulted from both examinations and from 
lengthier observations during hospitalization, than the 
single diagnostic impression provided by the VA psychiatrist 
in December 1997, who apparently based this finding entirely 
upon a report of history of the veteran himself, without 
review of the veteran's extensive claims folder.  The most 
recent VA psychiatric examination from March 1999 included a 
documented review of all of the evidence on file, and 
concluded that the veteran's psychiatric diagnosis was major 
depressive disorder, recurrent with paranoid features.  In 
the absence of a valid diagnosis of PTSD, a claim for service 
connection for that disorder must be denied.  

The Board also finds that a preponderance of the evidence on 
file is against a finding that the veteran's major depressive 
disorder was incurred or aggravated during active service, or 
that it became manifest to a degree of 10 percent or more 
within one year after the veteran was separated from service.  
There was no diagnosis of an acquired psychiatric disorder, 
including an anxiety disorder or major depressive disorder, 
at any time during service.  The physical examination for 
service separation reported that the veteran was 
psychiatrically normal.  At the time the veteran filed his 
initial claim for VA disability benefits in January 1980, he 
did not claim and gave no indication that he presently 
manifested a psychiatric disorder of any kind.  In this 
regard, it is also noteworthy that the veteran is shown to 
have immediately completed a police academy upon service 
separation followed by some four years' service as a State 
correctional officer.  Successful completion of such training 
followed by performance in such a stressful occupation is not 
entirely consistent with an individual who was impaired by a 
chronic psychiatric disability.  

Although the veteran has reported that he was advised to 
cease such employment as a correctional officer by a 
psychiatrist who informed him he could not take the stress of 
that current employment, he failed to provide VA with a 
properly completed medical release or other sufficient 
information so that VA might obtain records corroborating 
this report.  Were such records produced, however, they might 
fairly support a finding that psychiatric disability had 
onset during or became manifest as a result of this post-
service employment, rather than during the veteran's earlier 
military service.  

Nonetheless, not including the first psychiatric findings 
following military service in August 1982 of narcotic drug 
addiction, and hospitalization records from January 1984 
documenting a mixed personality disorder and multiple drug 
dependence, which are not themselves, in a primary form, 
disabilities for VA compensation purposes, the veteran's 
first psychiatric diagnoses of an acquired psychiatric 
disorder following service was of dysthymia and/or major 
depression in December 1989, some 9 1/2 years after the 
veteran was separated from active military service.  

Additionally, there is an absence of objective evidence of 
chronic symptoms of a major depressive disorder during 
service and in the years following service.  While the 
veteran has repeatedly identified certain of his service 
medical records which include complaints of dizziness, near 
passing out, lightheadedness, headache, and loss of weight, 
none of these records actually identify depression or other 
psychiatric bases as a cause of these symptoms.  Instead, the 
majority of these record entries are followed by clinical 
impressions of upper respiratory infection or flu syndrome.  
Although the veteran was once referred during service for 
evaluation by mental health personnel following his request 
for humanitarian reassignment, there is no evidence in the 
service medical records that this evaluation resulted in the 
finding of an acquired psychiatric disorder of any kind.  
While the veteran is himself certainly competent of providing 
a competent statement of symptoms and experiences he may have 
had during active military service, he lacks the requisite 
medical expertise to provide his own diagnoses that such 
symptoms were the etiological origin of his major depressive 
disorder, or any other acquired psychiatric disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The only evidence on file which might competently relate 
major depressive disorder to incidents of service was the 
statement of the VA physician conducting the March 1999 
psychiatric examination that certain listed symptoms in the 
veteran's service medical records might possibly be 
considered "depressive equivalents."  A possibility does not 
equate to an equipoise of evidence necessary for a grant of 
service connection and, as noted above, although this 
physician noted certain repeated symptoms of dizziness, near 
passing out, headache, sleep disturbance and weight loss, he 
failed to note that most of these episodes are followed with 
a contemporaneous clinical impression of upper respiratory 
infection or flu syndrome, which would be evidence strongly 
against a finding that such symptoms were then attributable 
to an acquired psychiatric disorder.  Moreover, it is 
noteworthy that these same symptoms documented in these same 
service medical records were found by a VA neurologist to be 
the likely prodromal symptoms of the onset of the veteran's 
now service-connected MS, rated totally disabling.  

While it is clear from a review of the evidence, including 
the veteran's multiple statements and sworn testimony 
provided at personal hearings, that he was involved in 
incidents during service which were connected with his 
military occupation in law enforcement which were stressful 
and caused him anxiety, there is simply an absence of 
competent clinical evidence which showed that these incidents 
resulted in his manifestation of an acquired psychiatric 
disorder of either PTSD or major depressive disorder at any 
time during service, or to a compensable degree within one 
year following his separation from service.  The first 
competent clinical finding of the veteran's predominating 
psychiatric diagnoses of major depressive disorder is from 
1989, some 9 1/2 years after the veteran was separated from 
service.  A preponderance of the evidence on file is against 
a finding that the veteran currently manifests an acquired 
psychiatric disorder which is attributable to incidents of 
his active military service.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, is denied.

REMAND

When this case was last before the Board in 1997, the veteran 
had not been granted service connection for MS, nor had that 
disorder even been formally diagnosed.  At no time subsequent 
to the allowance of service connection for MS in October 2000 
until the veteran's appeal regarding a psychiatric disorder 
was returned to the Board has there been any inquiry into the 
issue of whether the veteran's major depressive disorder was 
caused or possibly aggravated due to or as a result of 
service-connected MS.  

The Board finds that this question is fairly raised by the 
evidence on file which includes a confirmed diagnosis of 
major depressive disorder since 1989, and which also includes 
numerous treatment records since MS was diagnosed in 1998 
which include concurrent findings of major depressive 
disorder.  Additionally, there is evidence on file that 
individuals significantly impaired by MS are often affected 
by symptoms of related depression as a direct result of MS 
symptoms.  The preceding decision on the merits finds that 
the veteran did not incur an acquired psychiatric disorder 
during service, but there has been no prior development or 
adjudication of the question of whether the veteran's service 
connected MS has either caused a major depressive disorder or 
aggravated a preexisting major depressive disorder, an issue 
fairly raised by the evidence presently on file.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Initially, the RO should ensure 
compliance with VCAA with respect to the 
issue of entitlement to service 
connection for a major depressive 
disorder secondary to or aggravated by 
service-connected MS.  Copies of all 
records of the veteran's treatment by VA 
for MS and major depressive disorder 
which are not already on file should be 
collected and placed on file.  

2.  Thereafter, the veteran's claims 
folder should be referred to a VA 
psychiatrist (not psychologist) for 
review.  The Board finds no particular 
reason for the veteran to be 
inconvenienced by further examination, 
but if the VA psychiatrist feels that a 
contemporaneous examination is necessary, 
he should take the action necessary to 
have the veteran scheduled and seen.  The 
VA psychiatrist is requested to review 
the veteran's extensive clinical record 
for the purpose of providing an opinion 
as to whether it is more, less, or 
equally likely that the veteran's 
service-connected MS caused the veteran's 
major depressive disorder or, if not so 
caused, whether the veteran's service-
connected MS has aggravated the veteran's 
preexisting major depressive disorder.  
If there is a finding of such aggravation 
by the VA physician, he is further 
requested to provide an estimation of the 
percentage of the veteran's total major 
depressive disorder which is attributable 
to aggravation by the veteran's MS.  A 
complete and thorough review of the 
veteran's claims folder is essential as 
is a complete statement of reasons and 
bases supporting all opinions provided.  

3.  After completion of the above 
development, the RO should address the 
issue of entitlement to service 
connection for major depressive disorder 
secondary to or aggravated by service-
connected MS.  If the decision is not to 
the veteran and representative's 
satisfaction, they should be provided 
with a supplemental statement of the case 
which includes a discussion of compliance 
with VCAA and the development requested 
in this remand.  They must be provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with all appellate procedures.  
The veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. JOHNSTON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



